Citation Nr: 0214694	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's back disability is the result of injury 
incurred in service.  

3.  The veteran's left leg disability is the result of injury 
incurred in service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, a back disability 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

2.  With resolution of reasonable doubt, a left leg 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the dispositions reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  

Factual Background

The service medical records are negative for complaints or 
findings regarding the back or left leg.  

In an October 1999 statement, J. S. stated that he and the 
veteran were in basic training together at Fort Polk, 
Louisiana where he witnessed an injury the veteran received 
during man carrying training.  He indicated that the veteran 
was dropped by another trainee and complained later that 
evening about back pains sustained during the fall.  He also 
indicated that the veteran did not report the incident due to 
the possibility of a set back in basic training.  

Medical records from St. Francis Hospital dated from 1981 to 
1996 show that the veteran was treated for a back condition.  
In a treatment record dated in February 1981, Dr. S. S. 
reported that he first saw the veteran in his office in 
September 1980 and that the veteran reported at least a 10-
year history of episodes of numbness of the lateral and 
anterior aspects of the left thigh with associated pain from 
the left groin and occasional pain in the left heel.  It was 
noted that the veteran's symptoms first occurred when he was 
in the military at age 20 or 21.  The impression was left 
lower limb radiculopathy.  The records show that in March 
1981 and March 1988 the veteran under hemilaminectomies and 
removal of herniated intervertebral disc on the left at L4-5.  
A lumbar myelogram in February 1996 showed evidence of a 
prior laminectomy and fusion at L4-5 level.  

In August 2002, the veteran testified that he injured his 
back in basic training while engaged in the "150-yard man 
carry".  He indicated that the drill consisted of 2 men 
carrying each other for 75 yards and that he injured himself 
when the man that was carrying him fell.  He indicated that a 
fellow soldier, J. S., witnessed the fall.  He stated that he 
did not seek treatment for the injury at the time because he 
did not want to be taken out of basic training.  See August 
2002 hearing transcript.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Furthermore, in the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  Thus, when the veteran seeks benefits 
and the evidence is in relative "equipoise", the law 
mandates that the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Based on the evidence as a whole, including, most 
importantly, the February 1981 private treatment report from 
Dr. S. S., and giving the veteran the benefit of the doubt, 
the Board believes that the evidence supports the claims of 
entitlement to service connection for back and left leg 
disabilities.  In so deciding, the Board notes that the 
February 1981 report indicates that the veteran's symptoms 
first began 10 years prior when he was in the military.  
While it is plain that this statement is predicated 
principally on history furnished by the veteran, the Board 
notes that the veteran's statements were offered in the 
context of seeking medical treatment and long before any 
claim for compensation benefits was filed.  Moreover, while 
the statements can not said to be immediately proximate to 
service, on the other hand they were not offered many decades 
post service when the ordinary frailty of human memory 
becomes a critical issue.  The Board further found the 
veteran's testimony in August 2002 was credible.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the 
absence of specific service medical record entries showing 
treatment for back and left leg injuries is not fatal to 
these service connection claims, as credible testimony and 
subsequent medical opinion relating current residuals to 
service can be sufficient.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Smith v. Derwinski, 2 Vet. App. 147, 
148 (1992); Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Although this matter is not free from doubt, the 
Board is of the opinion that the private examiner's 
etiological opinion at the least puts the issues in relative 
equipoise.  The Board accordingly finds that the veteran is 
entitled to the benefit of the doubt, the positive and 
negative evidence being in approximate balance.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).

In view of the above, the Board concludes that service 
connection for back and left leg disabilities is warranted.  
The Board further notes that at this time it is not clear 
whether the pathology in the left lower extremity is, in 
fact, a separate disability in the sense that a separate 
disability rating many be assigned or whether it is part of 
the pathology caused by the service connected back 
disability.  This question, however, falls more into the 
category of evaluation of the disability as opposed to the 
grant of service connection. 



ORDER

Entitlement to service connection for a back disability is 
granted.  

Entitlement to service connection for a left leg disability 
is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

